McCay, Judge.
1. It ought to be a very strong case, indeed, to justify a .Chancellor in appointing a receiver and taking the assets of an estate out of the hands of an administrator duly appointed by the Court of Ordinary. The Ordinary has constitutional jurisdiction over the subject matter, and special reasons should appear why that jurisdiction does not answer the ends of justice. The Ordinary may discharge an administrator and apiJoint another; he may require new security, and he may compel the delinquent administrator to account and deliver up the property as well as a Court of chancery can do it. There is no charge in this bill, so far as the assets of Mrs. Victoria Quinn’s estate are concerned, that shows any immediate imminent danger of .waste, or of any wrong which the Ordinary may not effectually grapple with and prevent. The charges in the bill are wanting in certainty, and it would be dangerous to use the extraordinary power of appointing a receiver on such allegations. Fraud is charged, and misrepresentation in obtaining the letters, but no specification is made, no facts detailed. This is entirely too loose and indefinite.
2. Nor do we see any necessity for the injunction against the defendant selling the land he lives on. It appears that he made a settlement with Mrs. Quinn during her life, and after her maturity. Not a word is said showing that settlement to be unfair, or that any concealment was made. Nothing is charged but that the defendant had great influence over his sister. Perhaps he had; but does this make out a case of an improper use of that influence? Why should there be any injunction ? The filing and pendency of the bill will be a notice of lis pendens, and any purchaser of the land will take it subject to the decree. The evidence, too, is very strong that the land was, in fact, bought with defendant’s own means, *530and before he was appointed guardian of his sister or got any of her effects. This disposes of all the matters in the judgment complained of, except the appointment of a receiver to take possession of the assets of Ur. Quinn. We see no impropriety in that, although, perhaps, the Ordinary was the proper tribunal to see to that. But as the parties are in equity, we see no objection to gathering up those assets by a receiver. The infant has no estate that does not come from either its father or mother. That estate, so far as it comes from the mother, is protected by the administration bond. If that is not good, the Ordinary can make it so.
Judgment reversed.